Exhibit 10.10
(FAIR ISAAC LOGO) [c47904c4790402.gif]
FAIR ISAAC SUPPLEMENTAL
RETIREMENT AND SAVINGS PLAN
(As Amended and Restated Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I INTRODUCTION
    1  
 
       
1.1 Purpose of the Plan
    1  
1.2 Non-Qualified “Top-Hat” Plan
    1  
1.3 Plan Document
    1  
1.4 Effective Date of Document
    1  
 
       
ARTICLE II DEFINITIONS AND CONSTRUCTION
    1  
 
       
2.1 Definitions
    1  
2.2 Choice of Law
    4  
 
       
ARTICLE III PARTICIPATION AND CONTRIBUTION CREDITS
    4  
 
       
3.1 Participation
    4  
3.2 Elective Deferral Credits
    5  
3.3 Company Match Credits
    6  
 
       
ARTICLE IV ACCOUNTS AND INVESTMENT ADJUSTMENTS
    6  
 
       
4.1 Accounts
    6  
4.2 Valuation of Accounts
    7  
4.3 Earnings Credits
    7  
4.4 Statements
    8  
 
       
ARTICLE V VESTING
    8  
 
       
ARTICLE VI DISTRIBUTIONS AFTER SEPARATION OR DISABILITY
    8  
 
       
6.1 Benefit on Separation from Service or Disability
    8  
6.2 Time and Form of Distribution
    8  
6.3 Cash-Out of Small Accounts
    10  
6.4 Valuation of Accounts Following Separation from Service
    10  
 
       
ARTICLE VII DISTRIBUTIONS AFTER DEATH
    10  
 
       
7.1 Survivor Benefits
    10  
7.2 Beneficiary Designation
    10  
7.3 Successor Beneficiary
    11  
 
       
ARTICLE VIII CONTRACTUAL OBLIGATIONS AND FUNDING
    11  
 
       
8.1 Contractual Obligations
    11  
8.2 Funding
    12  
 
       
ARTICLE IX AMENDMENT AND TERMINATION OF PLAN
    13  
 
       
9.1 Right to Amend or Terminate
    13  
9.2 Effect of Termination
    13  
 
       
ARTICLE X ADMINISTRATION
    13  
 
       
10.1 Administration
    13  
10.2 Correction of Errors And Duty to Review Information
    14  
10.3 Claims Procedure
    14  
10.4 Indemnification
    16  
10.5 Exercise of Authority
    16  
10.6 Telephonic or Electronic Notices and Transactions
    16  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XI MISCELLANEOUS
    16  
 
       
11.1 Nonassignability
    16  
11.2 Withholding
    16  
11.3 Right of Setoff
    16  
11.4 Uniformed Services Employment and Reemployment Rights Act
    17  
11.5 Successors of Fair Isaac
    17  
11.6 Employment Not Guaranteed
    17  
11.7 Gender, Singular and Plural
    17  
11.8 Captions
    17  
11.9 Validity
    17  
11.10 Waiver of Breach
    17  
11.11 Notice
    17  

 



--------------------------------------------------------------------------------



 



FAIR ISAAC SUPPLEMENTAL
RETIREMENT AND SAVINGS PLAN
ARTICLE I
INTRODUCTION

1.1   Purpose of the Plan. The FAIR ISAAC SUPPLEMENTAL RETIREMENT AND SAVINGS
PLAN (the “Plan”) is sponsored by Fair Isaac and its Participating Affiliates to
attract high quality executives and to provide eligible executives with an
opportunity to save on a pre-tax basis and accumulate tax-deferred earnings to
achieve their financial goals.   1.2   Non-Qualified “Top-Hat” Plan.   1.2.1  
ERISA Status. The Plan is a “top-hat” plan – that is, an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts 2,
3 and 4 of Title I of ERISA.   1.2.2   Compliance with Code § 409A. The Plan
also is a nonqualified deferred compensation plan that is intended to meet the
requirements of paragraph (2), (3) and (4) of Code § 409A(a) and the terms and
provisions of the Plan should be interpreted and applied in a manner consistent
with such requirements, including the regulations and other guidance issued
under Code § 409A. While certain Accounts under this Plan reflect deferrals that
were made and vested prior to January 1, 2005 (which is the effective date of
Code § 409A), the intent generally is to treat such amounts as subject to Code
§ 409A notwithstanding the possible availability of “grandfather” treatment
under Code § 409A.   1.3   Plan Document.   1.3.1   Plan Documents. The Plan
document consists of this document, any appendix to this document and any
document that is expressly incorporated by reference into this document.   1.3.2
  Modifications by Employment or Similar Agreement. Fair Isaac or an Affiliate
may be a party to an employment or similar agreement with a Participant, the
terms of which may enhance or modify in some respect the benefits provided under
this Plan, including, but not necessarily limited to, an enhancement to or
modification of the benefit amount, payment forms and/or other rights and
features of the Plan. The Plan consists only of this document and the core
documents referenced in Sec. 1.3.1. Accordingly, any contractual rights that a
Participant may have to any enhancement or modification called for under an
employment or similar agreement are rights that derive from such agreement and
not directly from the Plan. Nonetheless, the Plan will be applied in a manner
that takes into account any enhancements or modifications called for under an
enforceable employment or similar agreement as if such provisions were part of
the Plan; provided that, no change can be made to the Plan by means of an
employment or similar agreement that would not have been allowed by means of an
amendment to the Plan (for example, an amendment inconsistent with Code § 409A).
  1.4   Effective Date of Document. The Plan (as amended and restated in this
document) is effective January 1, 2009. Prior to January 1, 2009, the terms of
the Plan were set forth in unadopted versions of this document and prior
documents which reflect good faith compliance with the requirements of Code
§ 409A, and those provisions generally control prior to January 1, 2009.

ARTICLE II
DEFINITIONS AND CONSTRUCTION

2.1   Definitions.   2.1.1   “Account” means an account established for a
Participant pursuant to Article IV.   2.1.2   “Affiliate” means any business
entity that is required to be aggregated and treated as one employer

 



--------------------------------------------------------------------------------



 



    with Fair Isaac under Code § 414(b) or (c) (and for purposes of determining
whether a Separation from Service has occurred, a standard of “at least
80 percent” will be used to identify an affiliate under Code § 414(b) and
(c) notwithstanding the default standard of “at least 50 percent” found in
Treas. Reg. § 1.409A-1(h)(3)).   2.1.3   “Aggregated Account Balance Plan” means
any other “account balance plan” (as such term is defined in Treasury Regulation
§ 1.409A-1(c)(2)(i)(A)) that allows deferrals at the election of the
Participant, is maintained by Fair Isaac or an Affiliate, and is subject to Code
§ 409A.   2.1.4   “Beneficiary” means a person or persons designated as such
pursuant to Sec. 7.2.   2.1.5   “Board” means the Board of Directors of Fair
Isaac.   2.1.6   “Code” means the Internal Revenue Code of 1986, as amended.  
2.1.7   “Company Match Credit” means a credit to the Account of a Participant
pursuant to Sec. 3.3.   2.1.8   “Deferral Eligible Amounts” means a
Participant’s base salary, incentive pay, bonuses and sales commission
compensation from Fair Isaac and its Affiliates, plus any other payment that
Fair Isaac (acting in its corporate capacity) determines in its sole discretion
to be eligible for a deferral election under this Plan; provided that, incentive
pay and bonuses for the performance period in which an Employee first is
eligible to enroll as an Active Participant will not be included in Deferral
Eligible Amounts. Fair Isaac will make a determination to include or exclude a
given type of pay from being a Deferral Eligible Amount prior to the start of a
given Plan Year as reflected in the payroll system starting with the first
payroll date within the Plan Year, and such determination will not be modified
during the Plan Year.       An Employee’s “sales commission compensation” for
this purpose means compensation paid to an Employee that consists of either a
portion of the purchase price for a product or service sold to an unrelated
customer or an amount substantially all of which is calculated by reference to
the volume of sales; provided that, compensation is sales commission
compensation only if payment of the compensation is contingent on receipt of
payment from the customer or the closing of the sales transaction.   2.1.9  
“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.   2.1.10  
“Earnings Credit” means the gains and losses credited on the balance of an
Account based on the choice made by the Participant (or Beneficiary after the
death of the Participant) among the investment options made available under the
Plan.   2.1.11   “Eligible Employee” means an Employee of Fair Isaac or a
Participating Affiliate (while it is a Participating Affiliate):

  (a)   Who is in salary band F; and     (b)   Who is on payroll in the United
States.

    The Compensation Committee of the Board, in its sole and absolute
discretion, may determine that an Employee described above will not be an
Eligible Employee, or may determine that an Employee not described above will be
an Eligible Employee. However, the Plan is intended to cover only those
Employees who are in a select group of management or highly compensated
employees within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1); and,
accordingly, if any interpretation is issued by the Department of Labor that
would exclude any Employee from satisfying that requirement, such Employee
immediately will cease to be an Eligible Employee (and will cease to be an
Active Participant as provided in Sec. 3.1.3).   2.1.12   “Employee” means any
common-law employee of Fair Isaac or an Affiliate (while it is an Affiliate).  
2.1.13   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2



--------------------------------------------------------------------------------



 



2.1.14   “Fair Isaac” means Fair Isaac Corporation, or any successor in interest
by reason of a reorganization, merger or similar corporate transaction.   2.1.15
  “Participant” means an Active Participant, or a current or former Eligible
Employee who is not enrolled but who has a balance remaining in an Account under
the Plan. “Active Participant” means an Eligible Employee who has enrolled in
the Plan (or who previously enrolled, but without regard to whether a deferral
election is currently in place) and who remains an Active Participant under Sec.
3.1.3.   2.1.16   “Participating Affiliate” means any Affiliate (while it is an
Affiliate) which employs one or more Eligible Employees.   2.1.17   “Plan” means
the Fair Isaac Supplemental Retirement and Savings Plan.   2.1.18   “Plan Year”
means the calendar year.   2.1.19   “Retirement” means any Separation from
Service on or after the date on which the Employee:

  (a)   Has attained age sixty-five (65) (referred to as “Normal Retirement”);
or     (b)   Has both attained age fifty-five (55) and completed at least ten
(10) Years of Service for Vesting (referred to as “Early Retirement”).

2.1.20   “Separation from Service” means that Fair Isaac and the Participant
anticipate that the Participant will perform no future services (as an Employee
or contractor) for Fair Isaac and its Affiliates or that the level of services
the Participant will perform for Fair Isaac and its Affiliates (as an Employee
or contractor) will permanently decrease to twenty percent (20%) or less of the
average level of services performed over the immediately preceding thirty-six
(36) month period (or the full period of services if the Participant has been
providing services for less than thirty-six (36) months). In the event of a bona
fide leave of absence, a Separation from Service will be deemed to have occurred
on the date that is six (6) months (or in the case of a disability leave,
twenty-nine (29) months) following the start of such leave; provided that, if
the Participant has a statutory or contractual right to return to active
employment that extends beyond the end of such leave period, the Separation from
Service will be deemed to have occurred upon the expiration of such statutory or
contractual right, and if the individual has a Termination of Employment during
such leave period, the Separation from Service will be deemed to have occurred
on such Termination of Employment. A “disability” leave for this purpose means
an absence due to a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
Participant to be unable to perform the duties of his/her position of employment
or any substantially similar position.       In the case of a sale or other
disposition of stock or substantial assets, or other corporate transaction,
whether a Separation from Service has occurred may be affected by the provisions
of Sec. 8.1.3.   2.1.21   “Specified Employee” means an Employee who at any time
during the twelve-(12) month period ending on the identification date was a “key
employee” as defined under Code § 416(i) (applied in accordance with the
regulations thereunder, but without regard to paragraph (5) thereof); provided
that, an Employee will be a Specified Employee only if stock of Fair Isaac or an
Affiliate is publicly traded (on an established securities market or otherwise)
on the date of the Employee’s Separation from Service.       Fair Isaac may
adopt a Specified Employee Identification Policy which specifies the
identification date, the effective date of any change in the key employee group,
compensation definition and other variables that are relevant in identifying
Specified Employees, and which may include an alternative method of identifying
Specified Employees consistent with the regulations under Code § 409A. In the
absence of any such policy or policy provision, for purposes of the above, the
“identification date” is each December 31st, and an Employee who satisfies the
above conditions will be considered to be a “Specified Employee” from April 1st
following the identification date to March 31st of the following year, and the
compensation and other variables, and special rules for corporate events and
special rules relating to nonresident aliens, that is necessary in identifying
Specified Employees will be determined and applied in accordance with the
defaults specified in the regulations under Code § 409A.

3



--------------------------------------------------------------------------------



 



    Any Specified Employee Identification Policy will apply uniformly to all
nonqualified deferred compensation plans subject to Code § 409A that are
maintained by Fair Isaac or an Affiliate.   2.1.21   “Spouse” means a person of
the opposite sex to whom the Participant is legally married as of the
determination date (including a common-law spouse in any state that recognizes
common-law marriage, provided that acceptable proof and certification of
common-law marriage has been received by Fair Isaac).   2.1.22   “Termination of
Employment” means that the common-law employer-employee relationship has ended
between the individual and Fair Isaac and its Affiliates, as determined under
the employment policies and practices of Fair Isaac (including by reason of
voluntary or involuntary termination, retirement, death, expiration of and
failure to return from a recognized leave of absence, or otherwise). A
Termination of Employment does not occur merely as a result of transfer of
employment from one Affiliate to another Affiliate, or from Fair Isaac to an
Affiliate or from an Affiliate to Fair Isaac. In the case of an Employee working
for an Affiliate, a Termination of Employment will not occur upon the sale of
the stock of such employer such that it no longer satisfies the definition of an
Affiliate (assuming the individual continues in the employ of that employer or a
new affiliate of that employer after the sale).   2.1.23   “Trustee” means the
trustee of a trust established pursuant to Sec. 8.2.   2.1.24   “Valuation Date”
means the last day of each calendar month on which trading occurs on the New
York Stock Exchange.   2.1.25   “Years of Service for Vesting” means the number
of years determined by:

  (a)   First, measuring the number of days in the period from the date on which
the Employee is hired by Fair Isaac or an Affiliate (or, if the Employee
previously had a Termination of Employment at a time when he/she was not vested
in the Plan and he/she had a recognized break in service, measured from the date
he/she is again hired by Fair Isaac or an affiliate after the recognized break
in service) to the date of his/her most recent Termination of Employment. In the
case of an employer that becomes an Affiliate as a result of a stock
acquisition, merger or similar corporate transaction, the measuring date will
start on the date on which the employer becomes an Affiliate, unless agreed
otherwise by Fair Isaac.         A “recognized break in service for this
purpose” means a period of five (5) or more consecutive years during which an
individual is not an Employee measured from the date after his/her Termination
of Employment.     (b)   Then, reducing that number by the number of days of any
absence from employment of twelve (12) months or more that results because of a
Termination of Employment (shorter absences are not subtracted).     (c)   Then,
dividing that number by three-hundred and sixty five (365).     (d)   Finally,
rounding the result down to the next lowest whole number (that is, fractional
years are not counted).

2.2       Choice of Law. The Plan will be governed by the laws of the State of
Minnesota to the extent that such laws are not preempted by the laws of the
United States. All controversies, disputes, and claims arising hereunder must be
submitted to the United States District Court for the District of Minnesota.

ARTICLE III
PARTICIPATION AND CONTRIBUTION CREDITS

3.1       Participation.   3.1.1   Eligible Employees. All Eligible Employees
will be eligible to participate in the Plan.

4



--------------------------------------------------------------------------------



 



3.1.2   Enrollment. An Eligible Employee who is not a participant in any other
Aggregated Account Balance Plan will be allowed to enroll in the Plan during the
thirty (30) day period following the date he/she is notified of eligibility for
the Plan, with enrollment to be effective as of the first payroll period that
starts following the close of such enrollment period. Otherwise, an Eligible
Employee may elect to enroll for a Plan Year during the annual enrollment period
established by Fair Isaac for such Plan Year, which annual enrollment period
will be a period of not less than thirty (30) days that ends not later than the
last day of the prior Plan Year.       Enrollment is required and must be made
in such manner and in accordance with such rules as may be prescribed for this
purpose by Fair Isaac (including by means of a voice response or other
electronic system under circumstances authorized by Fair Isaac).   3.1.3   End
of Active Participation and Participation. An Active Participant will continue
as an Active Participant until the earliest of the following:

  (a)   The date of his/her Separation from Service;     (b)   The date on which
the Plan is terminated and liquidated pursuant to Sec. 9.2.2; or     (c)   The
last day of the Plan Year in which the Participant ceases to be an Eligible
Employee (other than as a result of Separation from Service) or the Plan Year in
which the Plan is terminated other than pursuant to Sec. 9.2.3.

    A Participant will continue as a Participant until having received a full
distribution of the benefit due under the Plan.   3.2   Elective Deferral
Credits.   3.2.1   Elective Deferral Credits. Elective Deferral Credits will be
made for each pay date on behalf of each Active Participant who has enrolled in
the Plan and who thereby elects to have his/her Deferral Eligible Amounts
reduced in order to receive Elective Deferral Credits. The Elective Deferral
Credits for a pay date will be credited to the appropriate Account on or as soon
as administratively practicable after the pay date in an amount equal to the
amount of the reduction in Deferral Eligible Amounts.       An Eligible Employee
may elect to reduce his/her Deferral Eligible Amounts as follows for any pay
date:

  (a)   In the case of base pay or sales commission compensation, any whole
percent, but not more than twenty-five percent (25%).     (b)   In the case of
incentive pay or bonuses, any whole percent, but not more than seventy-five
percent (75%).     (c)   Any election against other Deferral Eligible Amounts
will be subject to such minimum and/or maximums as may be determined by Fair
Isaac.

    An election must be made in such manner and in accordance with such rules as
may be prescribed for this purpose by Fair Isaac (including by means of a voice
response or other electronic system under circumstances authorized by Fair
Isaac). An election must be made as part the of enrollment process described in
Sec. 3.1.2 and may specify an investment election for purposes of Sec. 4.3.2 and
a payment form election for purposes of Sec. 6.2.2.       Deferral Eligible
Amounts will be reduced first to provide Elective Deferral Credits under this
Plan, prior to any reduction for any contribution or other amount drawn from
compensation. However, the FICA taxes due on Elective Deferral Credits, plus
pyramided income taxes on such FICA amounts will be drawn from the Plan and will
reduce the net Elective Deferral Credit to the extent other compensation is not
available to provide for FICA.

5



--------------------------------------------------------------------------------



 



3.2.2   Elections Relate to Services Performed After the Election. An election
applicable to base pay or sales commission compensation must be made by
December 31st of the Plan Year prior to the Plan Year in which the services are
performed that give rise to the right to receive such Deferral Eligible Amounts.
For this purpose, the services that give rise to sales commission compensation
are treated as being performed in the Plan Year in which the customer remits
payment to Fair Isaac or an Affiliate that gives rise to the sales commission
compensation to the Participant.       An election applicable to any incentive
pay or bonus that is attributable to a performance or service period of less
than twelve (12) months (for example, the six (6) month performance periods
contemplated under the incentive plans maintained by Fair Isaac for 2007 – the
Management Incentive Plan and Broad-Based Incentive Plan) must be made by
December 31st of the Plan Year prior to the Plan Year in which such performance
or service period begins.       Notwithstanding the above, for the Plan Year in
which an Eligible Employee is first notified of eligibility for the Plan, an
election made within the thirty (30) day period referenced in Sec. 3.1.2 (if
applicable to the Eligible Employee) may apply to base pay and sales commission
compensation attributable to pay periods, and any incentive pay or bonus
attributable to a performance or service period, that starts on or after the
effective date of enrollment as provided in Sec. 3.1.2.   3.2.3   Elections are
Irrevocable for the Plan Year. An election will not be “evergreen” – that is, an
election made for a given Plan Year (including for any incentive pay or bonus
for a fiscal year that starts within such Plan Year) will not automatically be
carried over and applied to the next Plan Year. An election will be irrevocable
for a given Plan Year (or fiscal year) after the December 31st by which such
election is required to made under Sec. 3.2.2; except that, Elective Deferrals
will automatically stop if the Participant receives a hardship withdrawal prior
to age fifty-nine and one-half (591/2) from his/her elective deferral account
under the Fair Isaac 401(k) Plan (or comparable account under any other 401(k)
arrangement maintained by Fair Isaac or an Affiliate), or if the Participant
ceases to be an Active Participant during the Plan Year (or fiscal year).  
3.2.4   Final Payroll Period Within Year. An election in effect for a given Plan
Year (or portion thereof) with respect to base pay or sales commission
compensation that is paid as part of payroll will apply only to payroll periods
ending within the Plan Year – that is, in the case of the final payroll period
starting within a Plan Year, if such payroll period ends in the following Plan
Year, the election in effect for the following Plan Year will apply to amounts
payable for such payroll period.   3.2.5   Limits. Fair Isaac may, in its sole
discretion, limit the minimum or maximum amount of Elective Deferrals that are
allowed under the Plan by any Participant or any group of Participants provided
that such limit is established prior to the beginning of the Plan Year or prior
to enrollment of the affected Participant.   3.3   Company Match Credits. The
Compensation Committee of the Board will determine whether Company Match Credits
will be made for a Plan Year, and the amount or formula for such Company Match
Credits; provided that, in no event will the Company Match Credit for a Plan
Year on behalf of any Participant exceed seven thousand five hundred dollars
($7,500).

ARTICLE IV
ACCOUNTS AND INVESTMENT ADJUSTMENTS

4.1   Accounts.

4.1.1   Types of Accounts. The following Accounts will be maintained under the
Plan on behalf of each Participant:

  (a)   “Elective Deferral Account” to reflect any Elective Deferral Credits for
a Plan Year beginning on or after January 1, 2005 (plus applicable Earnings
Credits), with a separate such Account maintained for each Plan Year (or for
each Plan Year for which a unique form of distribution election is made by the
Participant).

6



--------------------------------------------------------------------------------



 



  (b)   “Company Match Account” to reflect any Company Match Credits for a Plan
Year beginning on or after January 1, 2005 (plus applicable Earnings Credits),
with a separate such Account maintained for each Plan Year (or for each Plan
Year for which a unique form of distribution election is made by the
Participant).     (c)   “Accumulation Account” to reflect all Elective Deferral
Credits and Company Match Credits for Plan Years prior to January 1, 2005 (plus
applicable Earnings Credits).

    Additional Accounts may also be maintained if considered appropriate by Fair
Isaac in the administration of the Plan.   4.1.2   Balance of Accounts. Accounts
will have a cash balance expressed in United States Dollars.   4.1.3   Accounts
for Bookkeeping Only. Accounts are for bookkeeping purposes only and the
maintenance of Accounts will not require any segregation of assets of Fair Isaac
or any Participating Affiliate. Neither Fair Isaac nor any Participating
Affiliate will have any obligation whatsoever to set aside funds for the Plan or
for the benefit of any Participant or Beneficiary, and no Participant or
Beneficiary will have any rights to any amounts that may be set aside other than
the rights of an unsecured general creditor of Fair Isaac or a Participating
Affiliate that employs (or employed) the Participant.   4.2   Valuation of
Accounts.   4.2.1   Daily Adjustments. Accounts will be adjusted from time to
time as follows:

  (a)   Elective Deferral and Company Match Credits. Elective Deferral Credits
and Company Match Credits will be added to the balance of the Account as of the
date specified in Secs. 3.2 and 3.3.     (b)   Earnings Credits. Earnings
Credits will be added to (or subtracted) from the balance of the Account as of
each Valuation Date as provided in Sec. 4.3.     (c)   Distributions. The
distributions made from an Account will be subtracted from the balance of the
Account as of the date the distribution is made from the Plan.

4.2.2   Processing Transactions Involving Accounts. Accounts generally will be
adjusted to reflect Elective Deferral Credits, Company Match Credits, Earnings
Credits, distributions and other transactions as provided in Sec. 4.2.1.
However, all information necessary to properly reflect a given transaction in an
Account may not be immediately available, in which case the transaction will be
reflected in the Account when such information is received and processed.
Further, Fair Isaac reserves the right to delay the processing of any Elective
Deferral Credit, Company Match Credit, Earnings Credit, distribution or other
transaction for any legitimate administrative reason (including, but not limited
to, failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive net asset values or prices, or to correct for its errors or omissions or
the errors or omissions of any service provider).

4.3   Earnings Credits.   4.3.1   Adjustment to Reflect Earnings Credits.
Accounts will be adjusted (increased or decreased) as of each Valuation Date to
reflect Earnings Credits as determined under Sec. 4.3.2.   4.3.2   Earnings
Credits. Fair Isaac will establish a procedure by which a Participant (or
Beneficiary following the death of a Participant) may elect to have his/her
Earnings Credits determined based the performance of one or more investment
options deemed to be available under the Plan. The Investment Committee of Fair
Isaac, in its sole discretion, will determine the investment options that will
be available as benchmarks for determining the Earnings Credit, which may
include mutual funds, common or commingled investment funds or any other
investment option deemed appropriate by Fair Isaac. The Investment Committee of
Fair Isaac may at any time and from time to time add to or remove from the
investment options deemed to be available under the Plan.

7



--------------------------------------------------------------------------------



 



    A Participant (or Beneficiary following the death of the Participant) will
be allowed on a hypothetical basis to direct the investment of his/her Account
among the investment options available under the Plan. Hypothetical investment
directions may be given with such frequency as is deemed appropriate by Fair
Isaac, and must be made in such percentage or dollar increments, in such manner
and in accordance with such rules as may be prescribed for this purpose by Fair
Isaac (including by means of a voice response or other electronic system under
circumstances so authorized by Fair Isaac). If an investment option has a loss,
the Earnings Credit attributable to such investment option will serve to reduce
the Account; similarly, if an investment option has a gain, the Earnings Credit
attributable to such investment option will serve to increase the Account. If
the Participant fails to elect an investment option, the Earnings Credit will be
based on a money market investment option or such other investment option as may
be selected for this purpose by the Investment Committee of Fair Isaac.   4.3.3
  Hypothetical Investments. All investment directions of a Participant or
Beneficiary will be on a “hypothetical” basis for the sole purpose of
establishing the Earnings Credit for his/her Account – that is, the Account will
be adjusted for Earnings Credits as if the Account were invested pursuant to the
investment directions of the Participant or Beneficiary, but actual investments
need not be made pursuant to such directions. However, Fair Isaac, in its sole
discretion and without any obligation, may direct that investments be made per
the investment directions of Participants and Beneficiaries.   4.4   Statements.
  4.4.1   Statements. Fair Isaac may cause benefit statements to be issued from
time to time advising Participants and Beneficiaries of the balance and/or
investment of their Accounts, but it is not required to issue benefits
statements.   4.4.2   Errors on Statements and Responsibility to Review. Fair
Isaac may correct errors that appear on benefit statements at any time, and the
issuance of a benefit statement (and any errors that may appear on a statement)
will not in any way alter or affect the rights of a Participant or a Beneficiary
with respect to the Plan.       Each Participant or Beneficiary has a duty to
promptly review each benefit statement and to notify Fair Isaac of any error
that appears on such statement as provided in Sec. 10.2.2.

ARTICLE V
VESTING

    A Participant will at all times have a fully vested interest in his/her
Accounts under the Plan.

ARTICLE VI
DISTRIBUTIONS AFTER SEPARATION OR DISABILITY

6.1   Benefit on Separation from Service or Disability. A Participant will
receive a distribution of the full balance of his/her Accounts following his/her
Separation from Service or Disability in accordance with the terms of this
Article.   6.2   Time and Form of Distribution.   6.2.1   Time of Distribution.
A distribution will be made (or installment distributions will commence, if
installments are available and elected) at the following time:

  (a)   Specified Employees. In the case of a Participant who is a Specified
Employee:

  (1)   In the case of Disability, a distribution will be made (or installments
distributions will commence) as of the first day of the third (3rd) calendar
month following the Participant’s Disability.

8



--------------------------------------------------------------------------------



 



  (2)   In the case of Separation from Service, a distribution will be made (or
installment distributions will commence) as of the first day of the seventh
(7th) calendar month following the Participant’s Separation from Service. A
distribution to a Specified Employee made due to Separation from Service will
not under any circumstances be made prior to the date specified above following
Separation from Service, except in the case of the intervening death of the
Participant as provided in Sec. 7.1.1.

  (b)   Participants Other than Specified Employees. In the case of any other
Participant, a distribution will be made (or installment distributions will
commence) as of the first day of the third (3rd) calendar month following the
Participant’s Separation from Service or Disability.

    However, any payment may be delayed if necessary for administrative reasons,
at the sole discretion of Fair Isaac, to a later date within the calendar year
or, if later, to the fifteenth (15th) day of the third calendar month following
the scheduled payment date.   6.2.2   Form of Distribution. A distribution will
be made in the following form:

  (a)   Retirement or Disability. In the case of Retirement or Disability, a
distribution will be made in either of the following forms as elected by the
Participant:

  (1)   A single-sum distribution of the full balance of the Participant’s
Accounts; or     (2)   Annual installments over a period certain not to exceed
ten (10) years as elected by the Participant, with the period certain specified
in the Participant’s first deferral election that specifies installment
distributions applying to all subsequent elections of distributions under the
installment method.

      In the case of installments, the first annual installment will be made as
of the date specified in Sec. 6.2.1, and subsequent annual installments will be
made on each anniversary date of the first installment payment date. However,
any payment may be delayed if necessary for administrative reasons, at the sole
discretion of Fair Isaac, to a later date within the calendar year or, if later,
to the fifteenth (15th) day of the third calendar month following the scheduled
payment date.         A Participant can make a separate distribution election
with respect to each Account maintained on his/her behalf under the Plan.      
  A right to each installment payment is to be treated as a right to a separate
payment for purposes of Code § 409A.     (b)   Other Terminations. In the case
of a Separation from Service other than Retirement, a distribution will be in
the form of a single-sum distribution of the full balance of the Participant’s
Account; provided that, in the case of an Accumulation Account, a distribution
may be made in a different form pursuant to an election under Sec. 6.2.4.

6.2.3   Distribution Election Procedures. A distribution election must be made
in such manner and in accordance with such rules as may be prescribed for this
purpose by Fair Isaac (including by means of a voice response or other
electronic system under circumstances authorized by Fair Isaac).       A
distribution election will be effective only if it is received in properly
completed form by Fair Isaac as part of the enrollment for the Plan Year for
which the Account being distributed is established, and thereafter may not be
modified, except as provided in Sec. 6.2.4.   6.2.4   Special Distribution
Election for Accumulation Account Prior to December 31, 2006. Notwithstanding
any contrary provision, a Participant will be allowed to make a distribution
election for his/her Accumulation Account and/or his/her Elective Deferral and
Company Match Accounts for the 2005 and 2006 Plan Years by December 31, 2006,
consistent with the transition rules allowed under Code § 409A as specified in
IRS Notice 2005-1, Q&A-19(c), and as modified by the Notice of Proposed
Rulemaking published in the Federal Register on October 4, 2005. Such election
will be irrevocable after December 31, 2006, but will not be effective with
respect to any amount that would

9



--------------------------------------------------------------------------------



 



    otherwise be payable in 2006, and will not be effective to cause any amount
payable in a year after 2006 to be paid in 2006.       A Participant will be
allowed to elect one of the forms of distribution allowed under Sec. 6.2.2(a)
(but subject to the cash-out rule of Sec. 6.3), to apply to his/her Accumulation
Account upon any Separation from Service, regardless of whether the Separation
is a Retirement or due to Disability. Such distribution will be made (or
installment distributions will commence) at the time specified in Sec. 6.2.1.  
6.2.5   Elections Required. A Participant will be required to file or have filed
a form of distribution election as a condition of participation in the Plan for
a given Plan Year (or the remaining portion thereof).   6.3   Cash-Out of Small
Accounts.   6.3.1   Mandatory Cash-Out. If the balance of a Participant’s
Accounts does not exceed ten thousand dollars ($10,000) as of the scheduled
payment date under Sec. 6.2.1, then, notwithstanding that the Participant may
otherwise be eligible for installments under Sec. 6.2.2, the full balance of
such Accounts will be paid in a single-sum distribution in full settlement of
all obligations under the Plan.   6.3.2   Discretionary Cash-Out at the
Direction of Fair Isaac. If the balance (or remaining balance) of a
Participant’s Accounts, together with his/her interest under all other
Aggregated Account Balance Plans does not exceed the applicable dollar amount
then in effect under Code § 402(g)(1)(B) as of the scheduled payment date under
Sec. 6.2.1 or as of any date thereafter while the Participant is receiving
installment payments under Sec. 6.2.2, then Fair Isaac may, in its sole
discretion, direct that the Participant be paid the balance (or remaining
balance) of his/her Accounts under this Plan, plus his/her entire interest under
all other Aggregated Account Balance Plans be distributed to the Participant in
a single-sum distribution in full settlement of all obligations under the Plan
and other Aggregated Account Balance Plans maintained by Fair Isaac and its
Affiliates.   6.4   Valuation of Accounts Following Separation from Service. An
Account will continue to be credited with Earnings Credits in accordance with
Article IV until it is paid in full to the Participant or Beneficiary.

ARTICLE VII
DISTRIBUTIONS AFTER DEATH

7.1   Survivor Benefits.   7.1.1   Survivor Benefits – General. If a Participant
dies prior to the full distribution of his/her Accounts (including any death
during the delayed payment period specified in Sec. 6.2.1(a)(2)), his/her
Beneficiary will be entitled to a survivor benefit under the Plan. The survivor
benefit will consist of a single lump-sum payment in an amount equal to the
total balance (or total remaining balance) in the Accounts. The survivor benefit
will be paid on or as soon as administratively practicable after Fair Isaac
determines that a survivor benefit is payable under the Plan – that is, the date
Fair Isaac is provided with the documentation necessary to establish the fact of
death of the Participant and the identity and entitlement of the Beneficiary.  
7.1.2   Special Rule if Death Occurs During Installment Pay-out. Notwithstanding
any contrary provision, if the Participant dies while he/she is receiving
installments under Sec. 6.2.2(a) with respect to an Account, such installments
will continue to his/her Beneficiary over the same period such installments
would have been paid to the Participant.   7.2   Beneficiary Designation.  
7.2.1   General Rule. A Participant may designate any person (natural or
otherwise, including a trust or estate) as his/her Beneficiary to receive any
balance remaining in his/her Accounts when he/she dies, and, subject to the
consent requirements of Sec. 7.2.2, may change or revoke a Beneficiary
designation previously made without the consent of any current Beneficiary.

10



--------------------------------------------------------------------------------



 



7.2.2   Special Requirements for Married Participants. If a Participant has a
Spouse at the time of death, such Spouse will be his/her Beneficiary unless the
Spouse has consented in writing to the designation of a different Beneficiary.
Consent of a Spouse will be deemed to have been obtained if it is established to
the satisfaction of Fair Isaac that such consent cannot be obtained because the
Spouse cannot be located. Consent by a Spouse will be effective only with
respect to such Spouse, and cannot be revoked. A Beneficiary designation that
has received spousal consent cannot be changed without spousal consent.       A
Beneficiary designation will be automatically revoked upon marriage (other than
common law marriage) of a Participant unless the new Spouse was designated as
Beneficiary. Further, if a Spouse is designated as Beneficiary, such designation
will be automatically revoked upon the divorce of the Participant and former
Spouse.   7.2.3   Form and Method of Designation. A Beneficiary designation must
be made on such form and in accordance with such rules as may be prescribed for
this purpose by Fair Isaac. A Beneficiary designation will be effective (and
will revoke all prior designations) if it is received by Fair Isaac (or if sent
by mail, the post-mark of the mailing is) prior to the date of death of the
Participant. Fair Isaac may rely on the latest Beneficiary designation on file
(or if an effective designation is not on file may direct that payment be made
pursuant to the default provision of the Plan) and will not be liable to any
person making claim for such payment under a subsequently filed designation or
for any other reason.       Fair Isaac may rely on the latest designation on
file with it (or may direct that payment be made pursuant to the default
provision if an effective designation is not on file) and will not be liable to
any person making claim for such payment under a subsequently filed designation
or for any other reason.       If a Participant designates a Beneficiary by name
that is accompanied by a description of a business, legal or family relationship
to the Participant (e.g., “spouse”, “business partner”, “landlord”), such
Beneficiary will be deemed to have predeceased the Participant if such
relationship has been dissolved or no longer exists at the death of the
Participant. If a Participant designates a Beneficiary by name that is
accompanied by a description of a personal relationship to the Participant
(e.g., “friend”), the dissolution of that relationship will not affect the
designation.   7.2.4   Default Designation. If a Beneficiary designation is not
on file, or if a Beneficiary designation is revoked by divorce or otherwise and
a new designation is not on file at death, or if no designated Beneficiary
survives the Participant, the Beneficiary will be the following:

  (a)   Surviving Spouse. The Participant’s Spouse (if surviving).     (b)  
Estate. Otherwise, the Participant’s estate.

7.3   Successor Beneficiary. If a Beneficiary survives the Participant but dies
before receiving payment of the balance due to such Beneficiary, the balance
will be payable to the surviving contingent Beneficiary designated by the
Participant or, if there is no surviving contingent Beneficiary, then to the
estate of the deceased Beneficiary.

ARTICLE VIII
CONTRACTUAL OBLIGATIONS AND FUNDING

8.1   Contractual Obligations.   8.1.1   Obligations of Employer. The Plan
creates a contractual obligation on the part of Fair Isaac and each
Participating Affiliate to provide benefits as set forth in the Plan with
respect to:

  (a)   Participants who are employed with Fair Isaac or that Participating
Affiliate;

11



--------------------------------------------------------------------------------



 



  (b)   Participants who were employed with Fair Isaac or that Participating
Affiliate prior to Termination of Employment; and     (c)   Beneficiaries of the
Participants described in (a) and (b).

    A Participating Affiliate is not responsible for (and has no contractual
obligation with respect to) benefits payable to a Participant who is or was
employed with Fair Isaac or another Participating Affiliate unless the second
Participating Affiliate is a successor to the legal liabilities of the first
Participating Affiliate (for example, as a result of a merger). If a Participant
is employed with two or more employers (Fair Isaac and a Participating
Affiliate, or two or more Participating Affiliates, etc.), either concurrently
or at different times, each will be responsible for the benefit attributable to
Elective Deferral Credits and Company Match Credits made with respect to the
period while the Participant was employed with that employer, adjusted for
Earnings Credits.   8.1.2   Guarantee by Company. Fair Isaac will guarantee and
assume secondary liability for the contractual commitment of each Participating
Affiliate under Sec. 8.1.1.   8.1.3   Transfer of Liability in Corporate
Transaction. In the event of a sale of the stock to an unrelated buyer, or a
similar corporate transaction, where an employer ceases as a result of the
transaction to be an Affiliate, for any individual who remains employed with the
employer after it ceases to be an Affiliate, the transaction will not be deemed
to constitute a Separation from Service and benefits thereafter will be paid in
accordance with the terms of the Plan or, if applicable, the successor plan
established by the buyer or an affiliate in a manner consistent with Code
§ 409A.       In the event of a sale of substantial assets (such as a plant or
division, or substantially all assets of a trade or business) of Fair Isaac or
an Affiliate to an unrelated buyer, Fair Isaac and the buyer may agree to
transfer the contractual obligation and liability for benefits with respect to
any individual who becomes an employee of the buyer or an affiliate of the buyer
upon the closing or in connection with such transaction. In such case, the
transaction will not be deemed to constitute a Separation from Service and
benefits thereafter will be paid in accordance with the terms of the Plan or a
successor plan established by the buyer or an affiliate in a manner consistent
with Code § 409A.   8.2   Funding.   8.2.1   Establishment and Funding of Rabbi
Trust. Fair Isaac may, in its sole and absolute discretion, establish a “rabbi”
trust to serve as a funding vehicle for benefits payable under the Plan. Neither
Fair Isaac nor any Participating Affiliate will have any obligation to establish
such a trust, or to fund such trust if established. Any rabbi trust hereby
established may be revocable if so established under the terms of the trust.    
  Any rabbi trust used to fund benefits payable under this Plan may be used to
fund benefits payable under any other non-qualified deferred compensation plan
maintained by Fair Isaac or any Participating Affiliate.       The assets of any
rabbi trust hereby established will not be held or transferred outside of the
United States, and the trust will not have any other feature that would result
in a transfer of property being deemed to have occurred under Code § 409A (for
example, there will be no funding obligation or restrictions on assets in
connection with a change in financial health of Fair Isaac or any Affiliate).
Further, neither Fair Isaac nor any Affiliate will transfer or contribute any
funds during any “restricted period,” as defined in Code § 409A(b)(3)(B), to any
rabbi trust established hereunder. If any funds are transferred or contributed
during a restricted period and Fair Isaac certifies in writing that such
transfer or contribution was disallowed under this provision, the funds will be
deemed to have been transferred or contributed under a mistake of fact and will
be returned to Fair Isaac, along with any earnings allocable to such funds,
regardless of whether the rabbi trust’s terms establish it as revocable or
irrevocable.   8.2.2   Effect on Benefit Obligations. The establishment and
funding of a rabbi trust will not affect the contractual obligations of Fair
Isaac and each Participating Affiliate under Sec. 8.1, except that such
obligations with respect to any Participant or Beneficiary will be offset to the
extent that payments actually are made from the trust to such Participant or
Beneficiary. In the case of any transfer of contractual obligations and
liabilities under Sec. 8.1.3, the parties may arrange for a transfer of trust
as-

12



--------------------------------------------------------------------------------



 



    sets to a rabbi trust maintained by the buyer or an affiliate of the buyer.

ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN

9.1   Right to Amend or Terminate.   9.1.1   Action by Board of Directors. Fair
Isaac may amend or terminate the Plan at any time and for any reason by action
of the Board or its Compensation Committee.   9.1.2   Delayed Timing of
Amendment or Termination Effective Date Under Code § 409A. The Board or its
Compensation Committee generally will determine the effective date of any
amendment to the Plan. However, if Code § 409A requires a delayed effective date
(for example, if an amendment changes a deferral rule in a way that must be
delayed for twelve (12) months), then the amendment will be effective as of the
later of the date determined by the Board or its Compensation Committee in
connection with the amendment, or the earliest effective date allowed under Code
§ 409A.       The Board or its Compensation Committee generally will determine
the effective date of a termination of the Plan. However, a termination of the
Plan will not be effective to cause a deferral election in place under the Plan
for a Plan Year (including for any incentive pay or bonus for a fiscal year that
starts within such Plan Year) to be modified or discontinued prior to the end of
such Plan Year (or fiscal year), unless the Plan is terminated and liquidated
pursuant to Sec. 9.2.2.   9.2   Effect of Termination.   9.2.1   No Negative
Effect an Balances or Vesting. Fair Isaac may not amend or terminate the Plan in
a manner that has the effect of reducing the balance or vested percentage of any
Participant’s or Beneficiary’s Accounts except if Fair Isaac makes a good faith
determination that either the amendment is required by law or the failure to
adopt the amendment would have an adverse tax consequences to the Participants
affected by such amendment.   9.2.2   Liquidation Terminations. Fair Isaac may
terminate the Plan and provide for the acceleration and liquidation of all
benefits remaining due under the Plan pursuant to Treas. Reg. §
1.409A-3(j)(4)(ix). In the event of such termination and liquidation, all
deferrals and credits under the Plan will be discontinued (and all Active
Participants will cease to be Active Participants) as of the termination date
established by Fair Isaac, and all benefits remaining due will be paid in a
lump-sum at a time specified by Fair Isaac as part of the action terminating the
Plan and consistent with Treas. Reg. § 1.409A-3(j)(4)(ix).   9.2.3   Other
Terminations. Fair Isaac may terminate the Plan other than pursuant to Treas.
Reg. § 1.409A-3(j)(4)(ix). In the event of such termination, all deferrals and
credits under the Plan will be discontinued (and all Active Participants will
cease to be Active Participants) as of the end of the Plan Year (or, in the case
of deferrals or credits attributable to incentive pay or bonus for a fiscal year
that starts within such Plan Year, after the payment of such incentive pay or
bonus), but all benefits remaining payable under the Plan will be paid at the
same time and in the same form as if the termination had not occurred – that is,
the termination will not result in any acceleration of any distribution under
the Plan.

ARTICLE X
ADMINISTRATION

10.1   Administration.   10.1.1   Company. Fair Isaac is the administrator of
the Plan with authority to control and manage the operation and administration
of the Plan and make all decisions and determinations incident thereto. Action
on behalf of Fair Isaac as administrator may be taken by any of the following:

13



--------------------------------------------------------------------------------



 



  (a)   Compensation Committee. The Compensation Committee of Fair Isaac is
responsible for determining whether an Employee should no longer be an Eligible
Employee or should become an Eligible Employee, and making all determinations
expressly specified in the Plan.     (b)   Policy and Oversight Committee. The
Policy and Oversight Committee of Fair Isaac is responsible for all matters
relating to the overall and day-to-day administration of the Plan, and the
selection and monitoring of non-investment service providers (including the
selection of recordkeeper) with respect to the Plan, including determinations as
to whether a Participant is entitled to a distribution from the Plan and whether
a Participant has a Disability.     (c)   Investment Committee. The Investment
Committee of Fair Isaac is responsible for all investment matters relating to
the Plan, including the selection of the funds available for hypothetical
investments by Participants and Beneficiaries, and the actual investment of
assets that may be (but are not required to be) set aside to hedge liabilities
resulting from the Plan, and actual investment of any rabbi trust assets if such
a trust is established and funded, including the selection and monitoring
investment providers (including the Trustee) with respect to the Plan.

    Day-to-day non-discretionary administration of the Plan may be performed by
the Benefits Department.   10.1.2   Third-Party Service Providers. Fair Isaac
may from time to time contract with or appoint a recordkeeper or other
third-party service provider for the Plan. Any such recordkeeper or other
third-party service provider will serve in a non-discretionary capacity and will
act in accordance with directions given and/or procedures established by Fair
Isaac.   10.1.3   Rules of Procedure. Fair Isaac may establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan.   10.2 Correction of Errors And Duty to Review
Information.   10.2.1   Correction of Errors. Errors may occur in the operation
and administration of the Plan. Fair Isaac reserves the right to cause such
equitable adjustments to be made to correct for such errors as it considers
appropriate (including adjustments to Participant or Beneficiary Accounts),
which will be final and binding on the Participant or Beneficiary.   10.2.2  
Participant Duty to Review Information. Each Participant and Beneficiary has the
duty to promptly review any information that is provided or made available to
the Participant or Beneficiary and that relates in any way to the operation and
administration of the Plan or his/her elections under the Plan (for example, to
review payroll stubs to make sure a contribution election is being implemented
appropriately, to review benefit statements to make sure investment elections
are being implemented appropriately, to review summary plan descriptions and
prospectuses, etc.) and to notify Fair Isaac of any error made in the operation
or administration of the Plan that affects the Participant or Beneficiary within
thirty (30) days of the date such information is provided or made available to
the Participant or Beneficiary (for example, the date the information is sent by
mail or the date the information is provided or made available electronically).
If the Participant or Beneficiary fails to review any information or fails to
notify Fair Isaac of any error within such period of time, he/she will not be
able to bring any claim seeking relief or damages based on the error.       If
Fair Isaac is notified of an alleged error within the thirty (30) day time
period, Fair Isaac will investigate and either correct the error or notify the
Participant or Beneficiary that it believes that no error occurred. If the
Participant or Beneficiary is not satisfied with the correction (or the decision
that no correction is necessary), he/she will have sixty (60) days from the date
of notification of the correction (or notification of the decision that no
correction is necessary), to file a formal claim under the claims procedures
under Sec. 10.3.   10.3   Claims Procedure.   10.3.1   Claims Procedure. If a
Participant or Beneficiary does not feel as if he/she has received full payment
of the benefit due to such person under the Plan, or if a Participant or
Beneficiary feels that an error

14



--------------------------------------------------------------------------------



 



    has been made with respect to his/her Account and has satisfied the
requirements in Sec. 10.2.2, the Participant or Beneficiary may file a written
claim with Fair Isaac setting forth the nature of the benefit claimed, the
amount thereof, and the basis for claiming entitlement to such benefit. The
Policy and Oversight Committee will determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety
(90) day period. If additional information is necessary to make a determination
on a claim, the claimant will be advised of the need for such additional
information within forty-five (45) days after the date of the claim. The
claimant will have up to one hundred and eighty (180) days to supplement the
claim information, and the claimant will be advised of the decision on the claim
within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period.       A claim for benefits which is denied will be denied by written
notice setting forth in a manner calculated to be understood by the claimant:

  (a)   Reason for Denial. The specific reason or reasons for the denial,
including a specific reference to any provisions of the Plan (including any
internal rules, guidelines, protocols, criteria, etc.) on which the denial is
based;     (b)   Information Necessary to Process. A description of any
additional material or information that is necessary to process the claim; and  
  (c)   Explanation of Review Procedures. An explanation of the procedure for
further reviewing the denial of the claim.

10.3.2   Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review will be undertaken by the Policy
and Oversight Committee and will be a full and fair review. The claimant will
have the right to review all pertinent documents. The Policy and Oversight
Committee will issue a decision not later than sixty (60) days after receipt of
a request for review from a claimant unless special circumstances, such as the
need to hold a hearing, require a longer period of time, in which case a
decision will be rendered as soon as possible but not later than one hundred and
twenty (120) days after receipt of the claimant’s request for review. The
decision on review will be in writing and will include specific reasons for the
decision written in a manner calculated to be understood by the claimant with
specific reference to any provisions of the Plan on which the decision is based.
Following the claims procedures through to completion is a condition of filing
an arbitration action under Sec. 10.3.3.   10.3.3   Arbitration. If a
Participant or Beneficiary follows the claims procedure but his/her final appeal
is denied, he/she will have one year to file an arbitration action with respect
to that claim, and failure to meet the one-year deadline will extinguish his/her
right to file an arbitration action with respect to that claim.       Any claim,
dispute or other matter in question of any kind relating to this Plan which is
not resolved by the claims procedures will be settled by arbitration in
accordance with the employment dispute resolution rules of the American
Arbitration Association. Notice of demand for arbitration will be made in
writing to the opposing party and to the American Arbitration Association within
one year after the claim, dispute or other matter in question has arisen. In no
event will a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question. The
decision of the arbitrator(s) will be final and may be enforced in any court of
competent jurisdiction.       The arbitrator(s) may award reasonable fees and
expenses to the prevailing party in any dispute hereunder and will award
reasonable fees and expenses in the event that the arbitrator(s) find that the
losing party acted in bad faith or with intent to harass, hinder or delay the
prevailing party in the exercise of its rights in connection with the matter
under dispute.   10.3.4   Participant Responsible for Timely Action Under Code
§ 409A. The Participant will be solely responsible for taking prompt actions in
the event of disputed payments as necessary to avoid any

15



--------------------------------------------------------------------------------



 



    adverse tax consequences under Code § 409A, even if action is required to be
taken under Code § 409A in a more timely manner than is required under the
claims procedures of Sec. 10.3.   10.4   Indemnification. Fair Isaac and the
Participating Affiliates jointly and severally agree to indemnify and hold
harmless, to the extent permitted by law, each director, officer, and employee
against any and all liabilities, losses, costs, or expenses (including legal
fees) of whatsoever kind and nature that may be imposed on, incurred by, or
asserted against such person at any time by reason of such person’s services in
the administration of the Plan, but only if such person did not act dishonestly,
or in bad faith, or in willful violation of the law or regulations under which
such liability, loss, cost, or expense arises.   10.5   Exercise of Authority.
Fair Isaac, the Board, the Compensation Committee of the Board, the Policy and
Oversight Committee, the Investment Committee and any person who has authority
with respect to the management, administration or investment of the Plan may
exercise that authority in its/his/her full discretion. This discretionary
authority includes, but is not limited to, the authority to make any and all
factual determinations and interpret all terms and provisions of this document
(or any other document established for use in the administration of the Plan)
relevant to the issue under consideration. The exercise of authority will be
binding upon all persons; and it is intended that the exercise of authority be
given deference in all courts of law to the greatest extent allowed under law,
and that it not be overturned or set aside by any court of law unless found to
be arbitrary and capricious.   10.6   Telephonic or Electronic Notices and
Transactions. Any notice that is required to be given under the Plan to a
Participant or Beneficiary, and any action that can be taken under the Plan by a
Participant or Beneficiary (including enrollments, changes in deferral
percentages, loans, withdrawals, distributions, investment changes, consents,
etc.), may be made or given by means of voice response or other electronic
system to the extent so authorized by Fair Isaac.

ARTICLE XI
MISCELLANEOUS

11.1   Nonassignability.   11.1.1   General Rule Regarding Assignment. Neither
the rights of, nor benefits payable to, a Participant or Beneficiary under the
Plan may be alienated, assigned, transferred, pledged or hypothecated by any
person, at any time, or to any person whatsoever. Such interest and benefits
will be exempt from the claims of creditors or other claimants of the
Participant or Beneficiary and from all orders, decrees, levies, garnishments or
executions to the fullest extent allowed by law, except as provided in Sec.
11.1.2.   11.1.2   Domestic Relations Orders. The Plan will comply with any
court order purporting to divide the benefits payable under this Plan pursuant
to a state’s domestic relations laws, to the extent permitted under Code § 409A.
However, such court order shall be deemed to only apply to such amounts that
actually become payable to a Participant under the terms of this Plan (and shall
not create a separate interest in favor of the alternate payee).   11.2  
Withholding. A Participant must make appropriate arrangements with Fair Isaac or
a Participating Affiliate for satisfaction of any federal, state or local income
tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, Fair Isaac or a Participating Affiliate may provide, at
its discretion, for such withholding and tax payments as may be required,
including, without limitation, by the reduction of other amounts payable to the
Participant.   11.3   Right of Setoff. Notwithstanding any other provisions of
this Plan, Fair Isaac reserves the right to withhold and setoff from any
distribution or payments to a Participant or Beneficiary under the Plan any
amount owed to Fair Isaac or an Affiliate by the Participant, whether such
obligation is matured or unmatured and however arising, at the time of (and with
priority over) any such distribution or payment. Further, Fair Isaac reserves
the right to withhold and setoff from the Participant’s Account any amount owed
to Fair Isaac or an Affiliate by the Participant, as satisfaction of such
obligation of

16



--------------------------------------------------------------------------------



 



    the Participant, where such obligation is incurred in the ordinary course of
the service relationship between the Participant and Fair Isaac or an Affiliate,
the entire amount of reduction in any of Fair Isaac’s taxable years that does
not exceed five thousand dollars ($5,000), and the reduction is made at the same
time and in the same amount as the obligation otherwise would have been due and
collected from the Participant.   11.4   Uniformed Services Employment and
Reemployment Rights Act. Deferral elections and changes to the time and form of
payment shall be allowed in a manner consistent with the Uniformed Services
Employment and Reemployment Rights Act (USERRA), to the extent also allowed
under Code § 409A.   11.5   Successors of Fair Isaac. Any successor or assign of
Fair Isaac will succeed to the rights and obligations of Fair Isaac under the
Plan.   11.6   Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder will be construed as a contract of employment or as
giving any Participant any right to continued employment with Fair Isaac or a
Participating Affiliate.   11.7   Gender, Singular and Plural. All pronouns and
any variations thereof will be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require. As the context may
require, the singular may be read as the plural and the plural as the singular.
  11.8   Captions. The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.   11.9   Validity. In the event any
provision of the Plan is held invalid, void or unenforceable, the same will not
affect, in any respect whatsoever, the validity of any other provisions of the
Plan.   11.10   Waiver of Breach. The waiver by Fair Isaac of any breach of any
provision of the Plan will not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.   11.11  
Notice. Any notice or filing required or permitted to be given to Fair Isaac or
the Participant under this Agreement will be sufficient if made in writing and
hand-delivered, or sent by registered or certified mail, in the case of Fair
Isaac, to the principal office of Fair Isaac, directed to the attention of Fair
Isaac, and in the case of the Participant, to the last known address of the
Participant indicated on the employment records of Fair Isaac. Such notice will
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Notices to Fair Isaac may be permitted by electronic
communication according to specifications established by Fair Isaac.

17